HULBERT, District Judge.
The Administrator of the Wage and Hour Division, United States Department of Labor, applies to this court on notice to Grieco Brothers, Inc., respondent, for an order directing compliance with a subpoena duces tecum issued by him pursuant to the provisions of the Fair Labor Standards Act of 1938, § 1 et seq., 29 U.S.C.A. § 201 et seq., in connection with an investigation being conducted by the Administrator to determine whether the respondent has violated certain specified sections of the Act and in aid of the enforcement of the provisions thereof.
Upon the argument of this motion, counsel for the respondent stated that if the court found jurisdiction, respondent would comply with the subpoena. This proceeding, therefore, narrows down to a question of law.
The power and authority of the Administrator and the jurisdiction of this court appear to have been settled. Endicott Johnson Corp. v. Perkins, 317 U.S. 501, 63 S.Ct. 339, 87 L.Ed. -; Application of Holland, D.C., 44 F.Supp. 601, affirmed Walling v. Standard Dredging Co., 2 Cir., 132 F.2d 322; Walling v. Golebiewski, Inc., D.C., 47 F.Supp. 448, 449. See also opinion of my colleague, Judge Conger, in Walling v. American Rolbal Corp., decided Nov. 18, 1942.* An appeal in this last mentioned case was taken to the Circuit Court of Appeals, Second Circuit, and has been argued but not decided. Motion granted.
Settle order on notice.

 No District Court opinion for publication; affirmance 135 F.2d 1003.